                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 CRAIG NELSEN,                                      )
                                                    )
                                Plaintiff,          )
                                                    )
                      v.                            )      Case No. 4:18-00895-CV-RK
                                                    )
 SOUTHERN POVERTY LAW CENTER,                       )
 STEPHEN PIGGOT, RICHARD COHEN,                     )
 MORRIS DEES, HEIDI BEIRICH,                        )
                                                    )
                                Defendants.         )
                                              ORDER
        Before the Court is Plaintiff’s motion for reconsideration of the Court’s July 31, 2019 Order
as to its dismissal of Counts IV and V. (Doc. 49.) After careful consideration, Plaintiff’s motion
for reconsideration is DENIED.
        Although the Federal Rules of Civil Procedure “do not mention motions for
reconsideration[,]” the Eighth Circuit has “determined that motions for reconsideration are
‘nothing more than Rule 60(b) motions when directed at non-final orders.’” Elder-Keep v.
Aksamit, 460 F.3d 979, 984 (8th Cir. 2006) (citation omitted). The Court’s July 31, 2019 Order is
a non-final order since it dismisses fewer than all claims. See Auto Servs. Co. v. KPMG, LLP, 537
F.3d 853, 856 (8th Cir. 2008) (“judgement” does not encompass an order dismissing fewer than
all claims).
        Plaintiff appears to assert that reconsideration is warranted based on a “mistake.” See Fed.
R. Civ. P. 60(b)(1) (allowing a court to relieve a party from an order due to, among other things,
“mistake”). Plaintiff asks the Court to reconsider its dismissal of Counts IV and V regarding the
challenged statements in the Article characterizing Plaintiff as “anti-immigrant” and “racist.”
Plaintiff’s first reason in support of reconsideration is that his strongest argument for why Counts
IV and V survive dismissal was in his sur-reply. (Doc. 37.) Plaintiff maintains that the argument
in his sur-reply was not considered because the sur-reply was improperly docketed in relation to
the wrong motion. Plaintiff’s first ground for reconsideration is without merit. For one, the
argument Plaintiff refers to in his sur-reply is duplicative of his opposition to SPLC’s motion to
dismiss. (Cf. Doc. 33 at 7-8, with Doc. 37 at 4-5.) Also, irrespective of how it was docketed,
Plaintiff’s sur-reply was in fact a sur-reply filed without leave, and therefore properly stricken.
        Turning to the merits of the argument in Plaintiff’s sur-reply that is referenced in the motion
for reconsideration, Plaintiff’s argument does not constitute grounds for relief from the Court’s
prior dismissal of Counts IV and V. Plaintiff argues that the Article supports its characterization
of him as “anti-immigrant” and “racist” by giving the reader a false impression about billboards
associated with Plaintiff. Plaintiff points to the following statement in the Article:
        The group made a name for itself by sponsoring racist billboards. One on display
        in New York City depicted a white boy and the words, “Immigration is doubling
        U.S. population in my lifetime.”

(Doc. 49 at 3.) In Plaintiff’s motion for reconsideration, he appears to suggest that this statement
is misleading because all the billboards in question featuring the white boy also featured a black
girl. (Id.) But in Plaintiff’s Complaint, he alleges the billboards in question featured both “white
and non-white children.” (Doc. 6 at 52, ¶ 121.) This allegation could be construed in different
ways but for the fact that Plaintiff clarifies in later briefs that the billboard described in the Article
did feature a white boy, while other billboards featured a black girl, (Docs. 33 at 8; Doc. 37 at 4).
        Based on Plaintiff’s allegation, as clarified in later briefs, the Court’s dismissal of Counts
IV and V still stands because the Article’s description of the billboard was accurate. See Milkovich
v. Lorain Journal Co., 497 U.S. 1, 19-20 (1990) (opinion is constitutionally protected unless it can
be reasonably interpreted to declare or imply untrue facts); Restatement 2d of Torts § 566,
Illustration 5(2) (opinion not actionable if based on true facts). Plaintiff cannot now amend his
pleadings through his motion for reconsideration. However, to the extent Plaintiff desires to plead
that the billboard described in the Article featured a white boy and a black girl, Plaintiff is free to
file for leave to amend his Complaint.1
        Accordingly, Plaintiff’s motion for reconsideration is DENIED. (Doc. 49.)
        IT IS SO ORDERED.

                                                 s/ Roseann A. Ketchmark
                                                 ROSEANN A. KETCHMARK, JUDGE
DATED: December 3, 2019                          UNITED STATES DISTRICT COURT

        1
            The Court cautions Plaintiff that Federal Rule of Civil Procedure 11, which applies to pro se
plaintiffs and represented parties alike, provides for sanctions where an attorney or party signs, files or
advocates for “a pleading, written motion, or other paper” that contains factual contentions without factual
support. Fed. R. Civ. P. 11(b)(3).

                                                     2
